The director of the division of employment security in a decision affirmed by the board of review found that the claimant, a seventy-one year old man, had worked as a cashier for the petitioner, the employing unit. He further found that medical evidence substantiated the claimant’s contention that his work was unsuitable for him and that “under the circumstances his leaving of work was involuntary,” and that the claimant was entitled to benefits if otherwise *885eligible. The petitioner, the employing unit, appealed from a decision of the Municipal Court of the City of Boston. We dispose of this matter on a procedural point. As pointed out by the director, the draft report on the decision of the Municipal Court, upon a petition for judicial review of the board’s decision, was filed on March 8, 1971. The director moved that the draft report and the appeal from the Municipal Court action be dismissed on June 29, 1971, and this motion was denied. The draft report was not put in final form and allowed until August 27, 1971. Thus, final action was not taken within three months and the employing unit did not in that period petition for reestablishment of the report. Rule 36, II, of the Rules of the Municipal Court of Boston for Civil Actions (1952) provides, in part, “If final action on the draft report by the justice, who heard and decided the petition, is not taken within three months after the filing of the draft report and no petition for establishment has been filed, the decision of the district court shall stand.” Bergen v. Jones, 4 Met. 371. See Kravitz v. Director of the Div. of Employment Security, 326 Mass. 419, 423.
James C. Gahan, Jr., for the petitioner.
Joseph S. Ayoub, Assistant Attorney General (Hartley C. Cutter, Assistant Attorney General & Israel L. Cohen, with him) for the Director of the Division of Employment Security.

Decision affirmed.